Citation Nr: 1738732	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-60 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for spinal stenosis (a back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1944 to July 1946 and from November 1950 to October 1951.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which reopened but continued to deny the claim.  In June 2017, a videoconference hearing was held before the undersigned; a transcript is in the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a back disability (on de novo review) is being  REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2013 rating decision denied the Veteran service connection for spinal stenosis based on a finding that such disability was not shown to be related to a disease or injury in service.

2.  Evidence received since the March 2013 rating decision includes a medical statement that relates the Veteran's spinal stenosis to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for spinal stenosis; and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for spinal stenosis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As this decision grants that portion of the claim decided herein (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Although the rating decision on appeal reopened the claim, and denied it on de novo review, the Board must address on its own whether new and material evidence has been received (to establish its jurisdiction to consider the merits of the claim).  

A March 2013 rating decision denied service connection for spinal stenosis, based essentially on a finding that a chronic back injury/spinal stenosis was not shown to be related to a disease or injury in service.  The Veteran did not appeal that rating decision, or submit new and material evidence within a year following, and it became final and is the last prior final rating decision in the matter.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 2013 rating decision included service treatment records (STRs) and private treatment records (including from Dr. J.L., the Veteran's primary physician, dated June 2008 through June 2012), which did not show or suggest an etiological relationship between the Veteran's spinal stenosis  and his service.  As the claim was previously denied based on a finding that the Veteran's claimed disability is unrelated to service, for evidence to be new and material, it must tend to relate to this unestablished fact (i.e., it must tend to show a nexus between the current disability and his service).

Evidence received since the March 2013 rating decision includes an August 2015 private medical statement from Dr. J.L., which relates the Veteran's current spinal stenosis to a reported fall in service.  Dr. J.L. stated, "It is conceivable that this injury either directly resulted in spinal damage and/or set up the process of degeneration resulting in his current spinal stenosis."  This evidence was not part of the record in March 2013, and is material, as it is competent (medical) evidence that pertains to the unestablished fact necessary to substantiate the claim.  Consequently, in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is both new and material, and that the claim of service connection for a back disability may be reopened.  De novo consideration of the claim is discussed in the remand below.


ORDER

The appeal to reopen the claim of service connection for spinal stenosis is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of evidence pertinent to his now reopened claim.

The Veteran testified that he injured his spine in service in 1945 when he was knocked off a tank and fell to the ground.  He testified that he was treated for three months at the 95th General Hospital in Paris, France.  See June 2017 Board hearing transcript.  [Notably, his service personnel records show his listed residence in the period from April to June 1945 was the 94th General Hospital in Paris.]  He reports that he has experienced back pain since the injury.  See May 2013 VA clinical record.  [On July 1946 separation from service, no musculoskeletal defects were noted.  On September 1950, October 1951, January 1959, and July 1964 examinations, the spine was normal.]    

Some of the Veteran's service treatment records (STRs) are unavailable; records pertaining to the reported 1945 fall and related treatment are not associated with the  record.  The Veteran reports he was advised that the records were burned in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri; and an April 2013 VA informal memorandum advises all available STRs have been associated with the record.  Therefore, VA has a heightened duty to assist the Veteran in developing evidence to substantiate the claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
     
The Veteran has testified that he received a diagnosis of spinal stenosis from Dr. J.L. "some time after service."  See June 2017 Board hearing transcript.  Postservice treatment records currently associated to the file show a June 2008 assessment of spinal stenosis by Dr. J.L.  As noted above, the record now contains an August 2015 private nexus opinion that tends to relate the Veteran's current spinal stenosis to his service.  However, that opinion is inadequate for rating purposes; it is stated in speculative terms and is based entirely on the Veteran's report (and not on review/consideration of the entire record).  
     
In light of Dr. J.L.'s opinion and that the Veteran has not been afforded a VA examination in this matter (particularly in light of VA's heightened duty to assist in this case), an examination to secure a medical opinion that adequately addresses the medical question presented is necessary.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's service in combat, for the purpose of adjudicating this appeal it may reasonably be conceded that he fell in service, as he reports.       

Finally, it appears that private pertinent treatment records may be outstanding.  The record contains treatment records from Dr. J.L. from June 3, 2008 to June 2012, and from August 2015 to June 2017; there are no records from the three-year period from June 2012 to August 2015.  Additionally, the June 3, 2008 clinical record includes a diagnosis of arthritis of the spine and notes that the Veteran reported falling four times since his prior visit, indicating that records of earlier treatment by Dr. J.L. remain outstanding.  All records of back/spine treatment the Veteran has received to the present are pertinent evidence in the matter at hand, and must be secured for the record.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his back since his separation from service and to submit authorizations for VA to secure for the record complete clinical records of any private evaluations and treatment (specifically including all records from Dr. J.L. prior to June 3, 2008, from June 2012 to August 2015, and since June 2017).

The AOJ must secure for the record copies of the complete records from all providers identified.  If any records sought are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should also secure for the record updated (to the present) records of any VA evaluations or treatment the Veteran has received for his back since June 2016.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his back disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each back disability found/shown by the record during the pendency of the instant claim (including specifically spinal stenosis diagnosed by Dr. J.L.).

b) Please identify the likely etiology for each back disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that the disability was incurred during the Veteran's active service?  [For the purpose of the opinion, a 1945 fall from a tank in service must be acknowledged.]  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


